

EXHIBIT 10.9
 
AMERICAN TECHNOLOGY CORPORATION


SUMMARY SHEET
OF
DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
 
Compensation of Directors
 
 
We currently have no standard arrangements pursuant to which our directors are
compensated for services provided as a director or committee member, other than
in the form of reimbursement of expenses of attending directors’ or committee
meetings. Our directors have received in the past, and may receive in the
future, stock option grants. During fiscal 2005, the Compensation Committee will
be reevaluating our director compensation program.
 
Compensation of Executive Officers


The executive officers of the Company serve at the discretion of the Board of
Directors. From time to time, the Compensation Committee of the Board of
Directors reviews and determines the salaries that are paid to the Company's
executive officers. The following table sets forth the annual salary rates for
the Company’s current executive officers as of the date of this report on Form
10-Q:


Elwood G. Norris, Chairman
$200,000
Kalani Jones, President and Chief Operating Officer
$220,000
Carl Gruenler, Vice President of Government and Force Protection Systems Group
$185,000
Michael A. Russell, Chief Financial Officer
$185,000

 
Employment Arrangements with Current Executive Officers
 
 
The following discussion summarizes the employment arrangements between us and
our current executive officers as of the date of this report on Form 10-Q, and
any options or bonuses granted since our last fiscal year end of September 30,
2004:
 
 
Mr. Elwood G. Norris - Effective September 1, 1997, we entered into a three year
employment contract with Mr. Norris, for his services as Chief Technology
Officer. The three-year term expired on August 31, 2000, but the agreement
remains in effect until one party gives thirty days advance notice of
termination to the other. Mr. Norris now serves as Chairman under the term of
this agreement. The agreement, as amended by the Compensation Committee,
provides for a base salary of $16,667 per month. The agreement provides that Mr.
Norris will participate in bonus, benefit and other incentives at the discretion
of the Board of Directors. Mr. Norris has agreed not to disclose trade secrets
and has agreed to assign certain inventions to us during employment. We are also
obligated to pay Mr. Norris certain royalties.
 
On January 27, 2005, our Compensation Committee granted Mr. Norris an option to
purchase 70,000 shares of common stock at an exercise price of $8.96 per share.
The option has a five year term and vests quarterly over four years, subject to
continued employment and other conditions.
 
Mr. Kalani Jones - We entered into a letter agreement dated as of August 28,
2003, as amended on October 20, 2003, under which Mr. Jones was employed as our
Senior Vice President of Operations. Mr. Jones has since been promoted to
President and Chief Operating Officer. The letter agreement provides for an
annual base salary of $140,000, and an annual performance bonus of up to 30% of
base salary to be determined by the Compensation Committee and the Board of
Directors. Mr. Jones' base salary was $200,000 per year at September 30, 2004.
 
-1-

--------------------------------------------------------------------------------


On January 27, 2005, our Compensation Committee granted Mr. Jones an option to
purchase 52,500 shares of common stock at an exercise price of $8.96 per share.
The option has a five year term and vests quarterly over four years, subject to
continued employment and other conditions. On that date, our Compensation
Committee also increased Mr. Jones’ current annual base salary to $220,000, and
awarded Mr. Jones a $50,000 bonus. Mr. Jones' employment is terminable at-will
by us or by Mr. Jones for any reason, with or without notice.
 
Mr. Carl Gruenler - We entered into a letter agreement with Mr. Gruenler, which
was amended on July 30, 2003, under which Mr. Gruenler was employed as our Vice
President of Military Operations. Mr. Gruenler is currently our Vice President
of Government and Force Protection Systems Group. The letter agreement provides
for an annual base salary of $110,000, and an annual performance bonus of up to
10% of base salary to be determined by the Compensation Committee and the Board
of Directors. Mr. Gruenler’s current annual base salary is $185,000. On November
16, 2004, our Compensation Committee granted Mr. Gruenler an option to purchase
75,000 shares of common stock at an exercise price of $6.70 per share. The
option has a five year term and vests quarterly over four years, subject to
continued employment and other conditions. Mr. Gruenler's employment is
terminable at-will by us or by Mr. Gruenler for any reason, with or without
notice.
 
 
Mr. Michael Russell - We entered into a letter agreement dated June 15, 2004,
under which Mr. Russell was employed as our Chief Financial Officer. The letter
agreement provides for an annual base salary of $185,000, and an annual
performance bonus of up to 25% of base salary to be determined by the
Compensation Committee and the Board of Directors. Mr. Russell's employment is
terminable at-will by us or by Mr. Russell for any reason, with or without
notice.
 
-2-

--------------------------------------------------------------------------------


 




 


 


